DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 and 30 are presented for examination.

Response to Amendment
Applicant’s cancellation of claim 29 obviates the rejection of the claim under 35 USC § 112(a).  To the extent that the language of claim 29 has been incorporated into the independent claims, the language now appears sufficiently to track the disclosure of paragraph 57 to be supported.
Applicant’s amendment also obviates the claim objection.

Allowable Subject Matter
Claims 1-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of claims 1 and 18 as amended:
extracting one or more conditions from the one or more system partitions within the system, wherein extracting the one or more conditions comprises resolving an overlap between the one or more overlapping partitions based on a priority function; … [and]
preserving, in a conversion from the first system to the explainable neural network architecture, all information and all functionality from the first systems said explainable neural network architecture configured to provide, as an output, an explanation including a representation of a plurality of activated explainable neural modules provided simultaneously with an answer without performance loss.

Furthermore, none of the prior art of record appears to disclose explicitly at least the following limitation of claim 30 as amended:
extracting one or more conditions from the one or more system partitions within the system, wherein extracting the one or more conditions comprises resolving an overlap between the one or more overlapping partitions based on a priority function; … 


	The closest prior art of record to the “provid[ing] … an explanation” limitation is Zoldi, which discloses a system for generating explainable latent features of machine learning models.  The system of Zoldi outputs, inter alia, a representation of interpretable latent features of the model.  Paragraph 58 of Zoldi does make a perfunctory reference to identifying segments that are relevant to obtain the model’s performance, but the disclosure does not indicate that no performance is lost, nor does it appear to indicate that the answer is provided simultaneously with the explainable latent features.
	None of the other prior art of record appears to disclose explicitly at least the above-mentioned limitations of the independent claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125